Title: To George Washington from Pierce Butler, 30 November 1794
From: Butler, Pierce
To: Washington, George


        
          Sir
          Hampton, State of Georgia, Novbr the 30th 1794
        
        I feel it a duty incumbent on me, to inform You, that there is a defect in the Arrangement made fo⟨r⟩ geting Timber in this State, to build the Frigates with. I do not observe anything wrong in the Overlooker, Mr Morga⟨n⟩ but there is a deficiency some where; And unless it is timely Corrected, the Ships might as well, were it possible, be Built of Bars of Silver as of Live Oak. I have the honor to be, with great respect, Sir, Yr Most Obedient Servant
        
          P. Butler
        
      